Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 7,
2011, between Authentidate Holding Corp., a Delaware corporation (the
“Company”), and the purchaser identified on the signature page hereto (the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to the Purchaser and
certain other qualified investors, and the Purchaser desires to purchase from
the Company, the number of units (the “Units”) set forth on the Purchaser’s
signature page hereof, with each unit consisting of (i) one (1) share of common
stock, par value $0.001 per share (the “Common Stock”) and (ii) one (1) Common
Stock Warrant to purchase one-half of one share of Common Stock at an exercise
price of $1.00 and with a term of exercise of 4 years provided that such
warrants are not exercisable for the first six (6) months following issuance
(the “Warrants”), as more fully described in this Agreement (the “Offering”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement
(including in the preamble and recitals above), for all purposes of this
Agreement, the following terms have the meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated under
the Securities Act.

“Board of Directors” means the board of directors of the Company.

“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.

“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the parties hereto, and all conditions precedent to (i) the
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the securities comprising the Units, in each case, have
been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 

1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Securities” means any Common Stock issued or issuable (i) by reason of
a dividend, stock split, split-up or other distribution on shares of Common
Stock; (ii) pursuant to Options or restricted stock grants issued to employees
or directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors of the Company; (iii) upon exercise or conversion of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the date of this Agreement, provided that such securities have not been amended
since the date hereof to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities
(except as a result of anti-dilution provisions therein); (iv) directly to a
counterparty, its affiliates or their respective stockholders in connection with
any bona fide acquisitions, mergers, asset acquisitions and similar transactions
approved by the Company’s Board of Directors the primary purpose of which is not
to raise equity capital; (v) in connection with transactions with lenders,
customers, vendors or other commercial or strategic partners, the terms of which
are approved by the Board of Directors, in each case, the primary purpose of
which is not to raise equity capital; and (vi) pursuant to this Agreement or
upon the exercise of the Warrants issued pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act relating to the Units in the form
filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Per Unit Purchase Price” equals $0.70.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means the aggregate amount to be paid for the Units
purchased hereunder as specified below the Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.

 

2



--------------------------------------------------------------------------------

“Trading Day” means a day on which the Principal Market (as defined in
Section 3.1(f) below) is open for trading.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrently with the execution and delivery of
this Agreement by the parties hereto, the Company shall sell, and the Purchaser
shall purchase, the number of Units specified on the signature page hereto. At
the Closing, the Purchaser shall deliver to the Company, via wire transfer of
immediately available funds, an amount equal to the Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by the Purchaser, and
the Company shall deliver to the Purchaser the securities represented by the
Units so purchased, and the Company and the Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of the Company or such other location as the parties
shall mutually agree. The Closing of the purchase and sale of the Units
hereunder shall occur in accordance with Rule 15c6-1 promulgated under the
Exchange Act.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i) shares of Common Stock issued as part of the Units purchased hereunder,
registered in the name of the Purchaser, via the Depository Trust Company
Deposit Withdrawal Agent Commission System (“DWAC”);

(ii) a Warrant issued as part of the Units purchased hereunder; and

(iii) the Prospectus (as defined below) (which may be delivered in accordance
with Rule 172 under the Securities Act).

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the Purchaser’s Subscription Amount by wire transfer to
the account as specified in writing by the Company.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met or waived by the Company:

(i) each of the representations and warranties of the Purchaser contained herein
shall be true and correct in all respects (in the case of any representation or
warranty containing a materiality or Material Adverse Effect qualification) or
in all material respects (in the case of any representation or warranty not
containing a materiality or Material Adverse Effect qualification) at the
Closing Date as if made on and as of such date, and all covenants and agreements
contained herein to be performed on the part of the Purchaser and all conditions
contained herein to be fulfilled or complied with by the Purchaser at or prior
to the Closing Date shall have been duly performed, fulfilled or complied with;
and

 

3



--------------------------------------------------------------------------------

(ii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met or waived by the Purchaser:

(i) each of the representations and warranties of the Company contained herein
shall be true and correct in all respects (in the case of any representation or
warranty containing a materiality or Material Adverse Effect qualification) or
in all material respects (in the case of any representation or warranty not
containing a materiality or Material Adverse Effect qualification) at the
Closing Date as if made on and as of such date, and all covenants and agreements
contained herein to be performed on the part of the Company and all conditions
contained herein to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with,
unless such conditions have been waived;

(ii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

(iv) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Principal Market (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally shall not have been suspended
or limited, or minimum prices shall not have been established on the New York
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, or in the over-the-counter market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchaser, makes it impracticable
or inadvisable to purchase the Securities at the Closing;

(v) each Issuer Free Writing Prospectus, if any, and the Prospectus, shall have
been filed with the Commission within the applicable time period prescribed for
such filing by, and in compliance with, the Securities Act;

(vi) prior to the Closing: (i) no stop order suspending the effectiveness of the
Registration Statement or any part thereof, preventing or suspending the use of
the Prospectus or any Issuer Free Writing Prospectus or any part thereof shall
have been issued under the Securities Act and no proceedings for that purpose or
pursuant

 

4



--------------------------------------------------------------------------------

to Section 8A under the Securities Act shall have been initiated or threatened
by the Commission, (ii) no order suspending the qualification or registration of
the Units under the securities or blue sky laws of any jurisdiction shall be in
effect and (iii) all requests for additional information on the part of the
Commission (to be included or incorporated by reference in the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus or otherwise)
shall have been complied with. On or prior to the Closing Date, the Registration
Statement or any amendment thereof or supplement thereto shall not contain an
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and neither the Registration Statement, nor any Issuer Free Writing Prospectus
nor the Prospectus nor any amendment thereof or supplement thereto shall contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; and

(vii) no action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or result in a
Material Adverse Effect on the Company; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or result in a Material Adverse Effect on the Company.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act for a primary offering. A Registration Statement on Form S-3
(No. 333-161220) with respect to the Units, including a base prospectus (the
“Base Prospectus”), and such amendments to such registration statement as may
have been required prior to the date of this Agreement, has been prepared by the
Company pursuant to and conforms in all material respects with the requirements
of the Securities Act, and has been filed with the Commission under the
Securities Act. Such Registration Statement has been declared effective by the
Commission. Copies of such registration statement, including any amendments
thereto, each related preliminary prospectus (meeting the requirements of
Rules 430, 430A or 430B under the Securities Act) contained therein, and the
exhibits, financial statements and schedules thereto have heretofore been
delivered by the Company to the Purchaser. A final prospectus supplement
containing information permitted to be omitted at the time of effectiveness by
Rules 430A or 430B under the Securities Act will be filed by the Company with
the Commission in accordance with Rule 424(b) under the Securities Act. The term
“Registration Statement” as used herein means the aforementioned registration
statement as amended at the time it became effective by the Commission under the
Securities Act (the “Effective Date”), including the Base Prospectus and
financial statements, all exhibits and all documents and filings incorporated by
reference therein and, if applicable, the information deemed to be included by
Rules 430A, 430B or 430C under the Securities Act. If an abbreviated
registration statement is prepared

 

5



--------------------------------------------------------------------------------

and filed with the Commission in accordance with Rule 462(b) under the
Securities Act (an “Abbreviated Registration Statement”), the term “Registration
Statement” as used in this Agreement includes the Abbreviated Registration
Statement. The term “Prospectus” as used herein means, together with the Base
Prospectus, the final prospectus supplement relating to the Units as filed with
the Commission pursuant to Rule 424(b) under the Securities Act that discloses
the public offering price and other final terms of the Units, and includes the
documents and filings incorporated by reference therein. Any reference in this
Agreement to the Registration Statement, Base Prospectus or the Prospectus shall
include the documents and filings incorporated by reference therein. All
references in this Agreement to financial statements and schedules and other
information or reports that is “contained,” “included,” “described,”
“referenced,” “disclosed,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus (and all other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information or reports (including the Company’s reports
filed with the Commission pursuant to the Exchange Act) that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus, as the case may be. The Prospectus delivered to the Purchaser
for use in connection with the offering of the Units has been and will be
identical to the version thereof transmitted to the Commission for filing via
the Electronic Data Gathering Analysis and Retrieval System, except to the
extent permitted by Regulation S-T. For purposes of this Agreement, the words
“amend,” “amendment,” “amended,” “supplement” or “supplemented” with respect to
the Registration Statement or the Prospectus shall mean amendments or
supplements to the Registration Statement or the Prospectus, as the case may be,
as well as the documents and filings filed after the date of this Agreement or
the issue date of the Base Prospectus or the Prospectus, as the case may be, and
are deemed to be incorporated therein by reference.

(b) Neither the Commission nor any state or other jurisdiction or other
regulatory body has issued, and neither is, to the knowledge of the Company,
threatening to issue, any stop order under the Securities Act or other order
suspending the effectiveness of the Registration Statement (as amended or
supplemented) or preventing or suspending the use of the Prospectus or
suspending the qualification or registration of the Units for offering or sale
in any jurisdiction nor instituted or, to the knowledge of the Company,
threatened to institute proceedings for any such purpose. The Registration
Statement at the Effective Date, as of 5:30 p.m., New York City time, on the
date hereof (the “Initial Time of Sale”) and at all times during which a
prospectus is required by the Securities Act to be delivered in connection with
the sale of the Units (the “Prospectus Delivery Period”), and the Prospectus and
any amendments or supplements thereto or to the Registration Statement when they
are filed with the Commission or become effective, as the case may be, contain
or will contain, as the case may be, all statements that are required to be
stated therein by, and in all material respects conform or will conform, as the
case may be, as of the date of its delivery to the Purchaser and at all times
during the Prospectus Delivery Period, to the requirements of, the Securities
Act. Neither the Registration Statement nor any amendment thereto, as of the
applicable effective date, contains or will contain, as the case may be, any
untrue statement of a material fact or omits or will omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading. Neither the Prospectus nor any supplement thereto contains, as
of the date thereof, or will contain, as the case may be, any untrue statement
of a material fact or omits or will omit to state any material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The

 

6



--------------------------------------------------------------------------------

Prospectus contains all information required under the Securities Act with
respect to the Units and the distribution of the Units. Each of the documents
incorporated by reference or deemed to be incorporated by reference in the
Registration Statement at the time such document was filed with the Commission,
or at the time such document became effective, as applicable, complied in all
material respects with the requirements of the Exchange Act. Any future
documents incorporated by reference so filed, when they are filed, will comply
in all material respects with the requirements of the Exchange Act. No such
incorporated document as described in either of the prior two sentences
contained or will contain any untrue statement of a material fact or omit, or
will omit, to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they are made, not misleading; and, when read together and with the other
information in the Prospectus, at the time the Registration Statement became
effective, as of the date hereof, at the Initial Time of Sale and at the Closing
Date, each document incorporated by reference into the Registration Statement
did not or will not, as the case may be, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(c) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
power and authority (corporate and otherwise) to own its properties and conduct
its business as described in the Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

(d) The Company has the full corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents
(as defined below) and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and other than with respect to the Required Approvals (as defined in
Section 3.1(f)) no further consent or action is required by the Company, its
Board of Directors or its shareholders. Each of the Transaction Documents has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
(x) general equitable principles and bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws in effect which affect
creditors’ rights generally, or (y) laws relating to the availability of
specific performance, injunctive relief or other equitable remedies or
(z) insofar as indemnification and contribution provisions may be limited by
applicable law. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents in effect as

 

7



--------------------------------------------------------------------------------

of the date of execution of this Agreement, or (ii) subject to obtaining (A) the
Required Approvals (as defined below) and (B) shareholder approval of the
decision of the Company’s board of directors’ to the Company’s certificate of
incorporation to increase the number of authorized shares of Common Stock, if
necessary, conflict with, breach, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any Permit (as defined below),
agreement, mortgage, indenture, credit facility, indebtedness or other
instrument (evidencing a Company indebtedness or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except in the case of each of clauses
(ii) and (iii) immediately above, such as could not, individually or in the
aggregate: (a) adversely affect the legality, validity or enforceability of this
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder (collectively, the “Transaction Documents”),
(b) could reasonably be expected to have or result in a material adverse effect
on the results of operations, assets, business, management, operations or
financial condition of the Company and its subsidiaries, taken as a whole, or
(c) adversely impair the Company’s ability to perform fully on a timely basis
its obligations under any of the Transaction Documents (any of foregoing clauses
(a), (b) or (c), a “Material Adverse Effect”).

(e) Neither the Company nor any of its subsidiaries is (i) in violation of its
certificate of incorporation, bylaws or other organizational or charter
documents in effect as of the date of execution of this Agreement or (ii) in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any agreement, mortgage, indenture, credit
facility, indebtedness or other instrument (evidencing a Company indebtedness or
otherwise) or other understanding to which the Company or any of its
subsidiaries is a party or by which any property or asset of the Company or any
of its subsidiaries is bound or affected, except such as could not, individually
or in aggregate, have a Material Adverse Effect.

(f) The Company is not required to obtain any consent, approval, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, or qualification of, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing of a Form 8-K disclosing the transaction contemplated
hereby, (ii) the filing with the Commission of a prospectus supplement,
(iii) notification for the listing of the shares of Common Stock issued as part
of the Units by the Nasdaq Stock Market (the “Principal Market”) for trading
thereon in the manner required thereby, and (iv) applicable state securities
filings (collectively, the “Required Approvals”).

(g) Each of the Company and its subsidiaries is, and at all times in the last
three years has been, in full compliance with all laws, statutes, rules,
regulations, or guidance applicable to the conduct of the Company’s business,
taken as a whole, except where such noncompliance would not, individually or in
the aggregate, be reasonably expected to have

 

8



--------------------------------------------------------------------------------

a Material Adverse Effect. None of the Company, its subsidiaries, or agents
operating on its behalf have received any notice or claim from any third party
alleging that the Company’s actions violate any applicable laws governing the
privacy, storage, distribution or solicitation of personal information,
including, without limitation, under the Health Insurance Portability and
Accountability Act, as amended, and the rules and regulations promulgated
thereunder.

(h) All agreements required to be filed as exhibits to all reports required to
be filed by the Company under the Securities Act and Exchange Act since the
Company’s most recent Annual Report on Form 10-K under Item 601 of Regulation
S-K to which the Company or any of its subsidiaries is a party, have been filed
by Company as exhibits to such reports (the “Material Contracts”). The Material
Contracts have been duly authorized, executed and delivered by the Company or
its subsidiaries, constitute valid and binding agreements of the Company or its
subsidiaries (as applicable) and are enforceable against the Company or its
subsidiaries (as applicable) in accordance with their respective terms, except
as such enforceability may be limited by (i) general equitable principles and
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws in effect which affect creditors’ rights generally, (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law, and, to the Company’s knowledge,
such Material Contracts are enforceable in accordance with their respective
terms by the Company or its subsidiaries (as applicable) against the other
parties thereto, except as such enforceability may be limited by (x) general
equitable principles and bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws in effect which affect creditors’ rights
generally, (y) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (z) insofar as
indemnification and contribution provisions may be limited by applicable law,
and such contracts are in full force and effect on the date hereof other than
those which have expired in accordance with their terms. Neither the Company nor
any of its subsidiaries, nor, to the Company’s knowledge, any other party
thereto, is in breach of or default under any of such Material Contracts, except
for such breaches or defaults that will not, individually or in the aggregate,
be reasonably expected to result in a Material Adverse Effect.

(i) As of September 20, 2011, the authorized capital stock of the Company
consists of (i) 75,000,000 shares of Common Stock, of which (A)46,346,678 shares
are issued and outstanding; (B) 4,993,690 shares are reserved for issuance upon
exercise of stock options outstanding under the Company’s equity compensation
plans; (C) 6,820,000 shares are reserved for issuance upon exercise of common
stock purchase warrants granted prior to the date of this Agreement; (D) and
such additional stock options and shares of Common Stock which may be issued
from time to time in accordance with the terms of the Company’s current equity
compensation plans; and (ii) 5,000,000 shares of Preferred Stock, $0.10 par
value per share, (x) 28,000 shares of which are issued and outstanding and
designated as Series B Convertible Preferred Stock and which shares of Series B
Convertible Preferred Stock are convertible into an aggregate of 500,000 shares
of Common Stock and (y) 1,2500,000 of which are issued and outstanding and
designated as Series C Convertible Preferred Stock and which shares of Series C
Convertible Preferred Stock are convertible into a maximum of 6,125,000 shares
of Common Stock (inclusive of

 

9



--------------------------------------------------------------------------------

the shares of Common Stock which may be issuable in lieu of the payment of cash
dividends accrued on the Series C Convertible Preferred Stock). All of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, conform in all
material respects to the descriptions thereof in the Prospectus and have been
issued in compliance with all federal and state securities laws. All of the
issued shares of capital stock of each subsidiary of the Company included on
Exhibit 21 to the Company’s most recently filed Annual Report on Form 10-K have
been duly and validly authorized and issued, are fully paid and non-assessable
and have been issued in compliance with all federal and state securities laws
and are owned directly by the Company or by another wholly owned subsidiary of
the Company free and clear of any Liens except as described in the Prospectus.
Except as disclosed in this Agreement or the Registration Statement or
Prospectus for the transactions contemplated by this Agreement, neither the
Company nor any subsidiary has outstanding any options or warrants to purchase,
or any preemptive rights or other rights to subscribe for or to purchase any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of its capital stock or any such options, warrants,
rights, convertible securities or obligations. The description of the Company’s
equity compensation plans and the options or other rights granted and exercised
thereunder set forth in the Prospectus accurately and fairly presents in all
material respects the information required by the Securities Act to be shown
with respect to such plans, options and rights.

(j) Except as disclosed in the Prospectus, there are no legal or governmental
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
to which the Company or any of its subsidiaries is or may be a party or of which
property owned or leased by the Company or any of its subsidiaries is or may be
the subject, or related to environmental or discrimination matters, which
actions, suits or proceedings, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. No labor disturbance by the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is imminent that would reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries is a party or
subject to the provisions of any material injunction, judgment, decree or order
of any court, regulatory body, administrative agency or other governmental body,
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(k) Except as disclosed in the Prospectus, each of the Company and its
subsidiaries owns or has the valid right to use all Intellectual Property (as
defined below) necessary for the conduct of the businesses of the Company and
its subsidiaries in the manner described in the Prospectus as now conducted or
proposed to be conducted. Except as disclosed in the Prospectus, (i) to the
knowledge of the Company, no third party has infringed, misappropriated, diluted
or otherwise violated in any material respect any Intellectual Property rights
of the Company or any of its subsidiaries, and no claims for any of the
foregoing have been brought against any third party by the Company or any of its
subsidiaries; (ii) the Intellectual Property owned by the Company or its
subsidiaries and, to the knowledge of the Company, the Intellectual Property
licensed to the Company or its subsidiaries have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding, investigation or claim
challenging the validity, enforceability, scope, issuance/registration, use or
ownership of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (iii) there is no
pending or,

 

10



--------------------------------------------------------------------------------

to the knowledge of the Company, threatened action, suit, proceeding or claim by
others that the Company or any of its subsidiaries infringes, misappropriates,
dilutes or otherwise violates any Intellectual Property of others, and none of
the Company or any of its subsidiaries has received any written notice of any
such claim, and the Company is unaware of any facts which would form a
reasonable basis for any such claim; (iv) each of the Company and its
subsidiaries has taken commercially reasonable steps, consistent with industry
standards, to maintain and protect all Intellectual Property that is material to
the conduct of its business; and (v) to the knowledge of the Company, no current
or former employee of the Company or any of its subsidiaries is in or has ever
been in violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
where the basis of such violation relates to such employee’s employment with the
Company or any of its subsidiaries, or actions undertaken by the employee while
employed with the Company or any of its subsidiaries, as applicable. The term
“Intellectual Property” as used herein means all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade dress,
domain names, copyrights, licenses, inventions, trade secrets, technology,
software, systems, know-how and other intellectual property and proprietary
rights.

(l) The Company does not own any real property. The Company and its subsidiaries
have good and marketable title to all real property and tangible properties and
assets described in the Prospectus as owned by it, in each case free and clear
of all Liens, except such as (i) are described in the Prospectus or (ii) do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries. Any real property and buildings held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as do not interfere with the use made and proposed
to be made of such property and buildings by the Company and its subsidiaries.

(m) The Company and its subsidiaries possess all licenses, certificates,
clearances, authorizations or permits issued by the appropriate governmental or
regulatory agencies or authorities (collectively, “Permits”) that are necessary
to enable them to own, lease and operate their respective properties and to
carry on their respective businesses as presently conducted, except where the
failure to possess such licenses, certificates, authorization or permits would
not reasonably be expected to have a Material Adverse Effect. The Company has
not received notice of any revocation or modification of any such Permits and
has no reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course. The Company has not
received any Form 483 notice of adverse finding from the U.S. Food and Drug
Administration (“FDA”), warning letter, untitled letter or other correspondence
or notice from FDA or any other governmental or regulatory authority alleging or
asserting noncompliance with any applicable laws or any Permits. The Company has
filed, obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any applicable laws or Permits and that all such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were complete and correct on the date filed in all
material respects (or were corrected or supplemented by a subsequent
submission).

 

11



--------------------------------------------------------------------------------

(n) Except as disclosed in the Prospectus or as occurs in the ordinary course of
the Company’s business: (i) none of the Company or it subsidiaries has granted
rights to develop, manufacture, produce, assemble, distribute, license, market
or sell its products to any other Person and (ii) neither the Company nor it
subsidiaries are bound by any agreement that adversely affects the exclusive
right of the Company to develop, manufacture, produce, assemble, distribute,
license, market or sell its products.

(o) The Company, on behalf of itself and its subsidiaries, carries, or is
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is customary for companies engaged in
similar businesses in similar industries. All policies of insurance of the
Company and its subsidiaries are in full force and effect; each of the Company
and its subsidiaries is in compliance with the terms of such policies in all
material respects; and none of the Company or its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not reasonably be expected to have a Material
Adverse Effect.

(p) Each of the Company and its subsidiaries (i) is in compliance in all
material respects with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (ii) has received and is in
compliance with all Permits required of it under applicable Environmental Laws
to conduct its business and (iii) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except where such non-compliance with Environmental Laws, failure to receive
required Permits, or liability would not, individually or in the aggregate, have
a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in the Prospectus. The Company
has not been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended.

(q) (i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in all material respects
in compliance with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) with respect
to each Plan subject to Title IV of ERISA (a) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur, (b) no “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably

 

12



--------------------------------------------------------------------------------

expected to occur, (c) the fair market value of the assets under each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan) and (d) neither the Company
nor any member of its Controlled Group has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty Corporation in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.

(r) The Company has filed all federal, state, local and foreign income and
franchise tax returns required to be filed through the date hereof, subject to
permitted extensions, and has paid all taxes due thereon, and no tax deficiency
has been determined adversely to the Company, nor does the Company have any
knowledge of any tax deficiencies that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no pending dispute with any
taxing authority relating to the Company’s payment of taxes in any material
amount except which the Company is contesting in good faith and the Company has
no knowledge of any proposed liability for any tax to be imposed upon the
properties or assets of the Company for which there is not an adequate reserve
reflected in the Company’s financial statements included or incorporated by
reference in the Prospectus.

(s) All corporate action required to be taken by the Company for the
authorization, issuance and sale of the Units has been duly and validly taken.
When the shares of Common Stock comprising the Units and the shares of Common
Stock issuable upon exercise of the Warrants have been issued and delivered
against payment therefor as provided herein and in the Warrants, as the case may
be, such shares of Common Stock, when so issued and delivered, and such shares
of Common Stock issuable upon exercise of the Warrants, when issued upon
exercise of the Warrants, will be duly and validly issued, fully paid and
non-assessable and the Investors or other persons in whose names such securities
are registered will acquire good and valid title to such securities, in each
case free and clear of all Liens. The Units (and the securities comprising the
Units) will conform in all material respects to the description thereof
contained in the Registration Statement and the Prospectus. No further approval
or authority of the stockholders or the Board of Directors of the Company will
be required for the issuance and sale of the Units, the shares of Common Stock
comprising part of the Units, the Warrants or the shares of Common Stock
issuable upon exercise of the Warrants as contemplated herein. The Warrants
conform, or when issued will conform, to the description thereof contained in
the Prospectus and have been duly and validly authorized by the Company and upon
delivery to the Purchaser at the Closing Date will be valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity. The sale of the securities
contemplated by this Agreement is in compliance with the requirements set forth
in Instruction I.B.6 of Form S-3.

(t) The issuance by the Company of the Common Stock and Warrants which comprise
the Units has been registered under the Securities Act and the shares of Common
Stock and Warrants which comprise the Units are freely transferable by the
Purchaser without restriction as described in the Prospectus.

 

13



--------------------------------------------------------------------------------

(u) Neither the Company, nor any of its Affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Units to be integrated with prior offerings by
the Company for purposes of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company take any action or steps that would
cause the offering of the Units to be integrated with other offerings. Except as
disclosed in the Prospectus, the Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Market to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. Except as described in the Prospectus, the
Company has no reason to believe that it will not in the foreseeable future
continue to be in compliance or regain compliance in a timely manner, as the
case may be, with all such listing and maintenance requirements. The issuance
and sale of the Units hereunder does not contravene, in a manner which is
expected to have a Material Adverse Effect, the rules and regulations of the
Principal Market and no stockholder approval is required for the Company to
fulfill its obligations under the Transaction Documents. The Common Stock has
been registered pursuant to Section 12(b) of the Exchange Act and is currently
listed on the Principal Market.

(v) The Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials being collectively
referred to herein as the “Commission Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such
Commission Reports prior to the expiration of any such extension. Each Purchaser
acknowledges that the Company has filed a Form 12b-25 with the Commission with
respect to its Annual Report on Form 10-K for the fiscal year ended June 30,
2011. As of their respective dates, the Commission Reports complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations promulgated thereunder, and none of the Commission Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(w) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, applicable to it, and the applicable
rules and regulations promulgated thereunder by all government and regulatory
authorities and agencies. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain accountability for assets, (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect thereto. The Company has established and maintains and evaluates
“disclosure controls and procedures”

 

14



--------------------------------------------------------------------------------

(as such term is defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act)
and “internal control over financial reporting” (as such term is defined in Rule
13a-15 and Rule 15d-15 under the Exchange Act). The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures and the Company presented in its Form 10-Q for the fiscal quarter
ended March 31, 2011, the conclusions of the Company’s certifying officers about
the effectiveness of such disclosure controls and procedures.

(x) The financial statements of the Company, together with the related schedules
and the notes thereto, included or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with applicable
accounting requirements and the applicable requirements of the Securities Act
and Exchange Act as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. EisnerAmper LLP, who has
audited certain financial statements of the Company, are independent registered
public accountants as required by the Securities Act and Exchange Act and have
been appointed by the Company’s audit committee (if so empowered by the Board of
Directors) comprised only of independent directors, or by the Board of
Directors, as the case may be.

(y) Since the date of the latest audited financial statements included in the
Prospectus, except as disclosed in the Prospectus: (i) there has been no event,
occurrence or development that, individually or in the aggregate, has had or
could result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) other than with respect to the
Company’s outstanding shares of Series B Convertible Preferred Stock and Series
C Convertible Preferred Stock, the Company has not declared or made any dividend
or distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing equity compensation plans of
the Company. Other than as set forth in the Prospectus, the Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Units contemplated by this Agreement
or as set forth in the Prospectus, no event, liability or development has
occurred or exists with respect to the Company or its subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.

 

15



--------------------------------------------------------------------------------

(z) Except as set forth in or incorporated into the Prospectus, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case as would be required
to be disclosed pursuant to the requirements of Item 404 of Regulation S-K.

(aa) Neither the Company nor, to the knowledge of the Company, any other Person
acting for or on behalf of the Company including, without limitation, any
director, officer, agent or employee of the Company or any of its subsidiaries,
has, directly or indirectly, while acting on behalf of the Company or any of its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses, or received or retained any funds,
relating to political activity; (ii) made any unlawful payment from corporate
funds to, or received or retained any unlawful funds from, foreign or domestic
government officials or employees or to or from foreign or domestic political
parties or campaigns; (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any other unlawful payment or
received or retained any other unlawful funds.

(bb) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened,
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect.

(cc) At the time of filing of the Registration Statement, which is its most
recent shelf registration statement, and at the time of any amendment thereto,
the Company was not, and the Company on the date of this Agreement is not, an
“ineligible issuer” as defined in Rule 405 under the Securities Act.

(dd) Without the prior consent of C. K. Cooper & Company, Inc., as placement
agent for the Offering (the “Placement Agent”), the Company has not made and
will not make any offer relating to the Units (or any securities comprising the
Units) that would constitute a “free writing prospectus” as defined in Rule 405
under the Securities Act.

(ee) Except as set forth in the Prospectus, neither the Company, nor any
director or officer thereof, is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, or any criminal statute during the term of
such director or officer’s tenure with the Company,

 

16



--------------------------------------------------------------------------------

nor, to the knowledge of the Company, prior to such tenure that is of a nature
that would be required to be disclosed pursuant to Item 103 of Regulation S-K
with regard to the Company or Item 401 of Regulation S-K with regard to the
Company’s officers or directors. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company, other than routine reviews of the Company’s
Commission filings which are not currently pending with respect to the
Prospectus or the Registration Statement. The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act.

(ff) Any statistical, industry-related or market-related data included or
incorporated by reference in the Registration Statement are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

(gg) Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any affiliate, joint venture
partner or other person or entity, which, to the Company’s knowledge, will use
such proceeds for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(hh) Other than fees due under the Placement Agency Agreement entered into on
the date hereof with the Placement Agent (the “Placement Agency Agreement”),
neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any Person that would give rise to a valid claim
against the Company or the Placement Agent for a brokerage commission, finder’s
fee or like payment in connection with the offering and sale of the Units.

(ii) The Company is not an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(jj) To the knowledge of the Company, there are no affiliations or associations
between (i) any member of the Financial Industry Regulatory Authority (“FINRA”)
and (ii) the Company or any of the Company’s officers, directors or 5% or
greater securityholders or any beneficial owner of the Company’s unregistered
equity securities that were acquired at any time on or after the one hundred
eightieth (180th) day immediately preceding the date the Registration Statement
was initially filed with the Commission, except as has been disclosed to the
Placement Agent. The Company will inform the Purchaser if it becomes aware that
any officer, director or stockholder of the Company is or becomes an affiliate
or associated person of a FINRA member participating in the transactions
contemplated by this Agreement.

(kk) The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization

 

17



--------------------------------------------------------------------------------

or manipulation of the price of any security of the Company to facilitate the
sale or resale of any of the Units or the securities comprising the Units,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Units or the securities comprising the Units (other
than for the Placement Agent’s placement of the Units), or (iii) paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company.

The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than the Registration Statement, the Prospectus, and
those representations and warranties specifically set forth in this Agreement.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

(a) The Purchaser is either an individual or an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or limited liability
company power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement and performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Purchaser. This Agreement has
been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b) The execution, delivery and performance by the Purchaser of the Agreement
and the consummation by it of the transactions contemplated hereby do not and
will not (i) conflict with or violate any provision of the Purchaser’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Purchaser is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Purchaser is bound or affected.

(c) The Purchaser is acquiring the Units as principal for its own account and
not with a view to or for distributing or reselling such Units or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Units in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Units in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell the Units or any part thereof in
compliance with applicable federal and state securities laws). The Purchaser is
acquiring the Units hereunder in the ordinary course of its business.

 

18



--------------------------------------------------------------------------------

(d) Other than consummating the transactions contemplated hereunder, the
Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or sales, including Short Sales, of the securities of the Company during the
period commencing as of the time that the Purchaser first became aware of the
proposed transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Units
covered by this Agreement. Other than to other Persons party to this Agreement
and its Affiliates and their respective investment advisors, agents, counsel and
other advisors, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

(e) At the time such Purchaser was offered the Units, it was, and as of the date
hereof it is, and on each date on which it exercises any Warrants, it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(5), (a)(6), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Units and has so evaluated the merits
and risks of such investment. Such Purchaser is able to bear the economic risk
of an investment in the Units and, at the present time, is able to afford a
complete loss of such investment.

(f) Such Purchaser has no present intent to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Securities Laws Disclosure; Publicity.

(a) The Company shall, by 9:00 a.m. (New York City time) on the Trading Day
immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby. The Company shall, by
5:00 p.m. (New York City time) on the fourth Trading Day immediately following
the date hereof, file a Current Report on Form 8-K disclosing the material terms
of the transactions contemplated hereby

 

19



--------------------------------------------------------------------------------

and including the form of this Agreement as an exhibit thereto. From and after
the issuance of such press release and Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to the Purchaser by the
Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement. The Company and the Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of the
Purchaser, or without the prior consent of the Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.

(b) Except as may be required pursuant to Item 404 of Regulation S-K, the
Company shall not identify the Purchaser by name in any press release or public
filing, or otherwise publicly disclose the Purchaser’s name, without the
Purchaser’s prior written consent, unless required by law or the rules and
regulations of an applicable securities exchange, provided, however, that
promptly after becoming aware of any request or requirement to so disclose (a
“Disclosure Requirement”), and in any event prior to any such disclosure, the
Company will provide the Purchaser with notice of such request or requirement so
that the Purchaser may at its election seek a protective order or other
appropriate remedy and the Company will fully cooperate with the Purchaser’s
efforts to obtain the same; provided, further, however, if, absent the entry of
such a protective order or other remedy, the Company is compelled by applicable
law, rule or regulation or a court order, subpoena, similar judicial process,
regulatory agency or stock exchange rule to disclose the Purchaser’s name, the
Company may disclose only that portion of such information that the Company is
so compelled to disclose and will use its reasonable best efforts to obtain
assurance that confidential treatment will be accorded to that portion of such
information that is being disclosed. As of the date hereof, the Company is not
aware of any Disclosure Requirement.

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement which will
subsequently become public information in accordance with Section 4.1, or upon
the filing of the Prospectus, the Company covenants and agrees that neither it,
nor any other Person acting on its behalf, will provide the Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Purchaser shall have
executed a written agreement with the Company regarding the confidentiality and
use of such information. The Company understands and confirms that the Purchaser
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.

4.3 Use of Proceeds. Except as set forth in the Prospectus, the Company shall
use the net proceeds from the sale of the Units hereunder for working capital
purposes.

4.4 Indemnification of Purchaser. Subject to the provisions of this Section 4.4
and to the extent permitted by law, the Company will indemnify and hold the
Purchaser, its Affiliates, and their respective directors, managers, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding

 

20



--------------------------------------------------------------------------------

a lack of such title or any other title), each Person who controls the Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, managers, officers, shareholders, agents,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (“Damages”) that any Purchaser Party may suffer or incur due to a
claim by a third party as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or (b) any action instituted against a Purchaser in any capacity,
or any of them or their respective Affiliates, by any shareholder of the Company
who is not an Affiliate of the Purchaser, with respect to any of the
transactions contemplated by this Agreement (except to the extent such Damages
are based upon a breach of the Purchaser’s representations, warranties or
covenants under this Agreement or any agreements or understandings the Purchaser
may have with any such shareholder or any violations by the Purchaser of state
or federal securities laws or any conduct by the Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against the Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, the Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. The Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of the
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel (together
with any necessary local counsel). The Company will not be liable to the
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to the Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser Party in this Agreement. The Company will not settle any such
claim, action or proceeding without the prior written consent of the Purchaser
Party, which will not be unreasonably withheld or delayed; provided, however,
that such consent shall not be required if the settlement includes a full and
unconditional release satisfactory to the Purchaser Party from all liability
arising or that may arise out of such claim or proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of the Purchaser Party.

4.5 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of any Liens, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue shares of Common Stock issued (i) as part of the
Units purchased pursuant to this Agreement and (ii) upon the exercise of the
Warrants issued as part of the Units purchased pursuant to this Agreement.

4.6 Listing of Common Stock. The Company hereby agrees to use reasonable best
efforts to maintain the listing of the Common Stock on the Principal Market, and
as soon as reasonably practicable (but not later than the Closing Date) to list
all of the shares of Common Stock issued or issuable as part of the Units or
upon exercise of the Warrants on such Principal Market. The

 

21



--------------------------------------------------------------------------------

Company further agrees, if the Company applies to have the Common Stock traded
on any other securities exchange, it will include in such application all of
such shares of Common Stock, and will take such other action as is necessary to
cause all of such shares of Common Stock to be listed on such other securities
exchange as promptly as possible. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on such
securities exchange and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such
securities exchange.

4.7 Equal Treatment of Purchaser. The sale and purchase of the Units under this
Agreement is, and shall be, on the same terms and conditions offered all other
purchasers of the Units in the Offering. If the Company offers better terms to
any other purchaser of Units in the Offering than are being offered to the
Purchaser under this Agreement, including, without limitation, by amendment or
modification to this Agreement or otherwise, then the Company shall afford
Purchaser offer to sell the Units to the Purchaser on the same terms.

4.8 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.1. The Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.1, the Purchaser will maintain the confidentiality of the existence
and terms of this transaction. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.1, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.1 and (iii) no
Purchaser shall have any duty of confidentiality to the Company or its
subsidiaries after the issuance of the initial press release as described in
Section 4.1. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the covenants and agreements
set forth in the first two sentences of this Section 4.8 shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

4.9 Subsequent Equity Sales. From the date hereof through the 90 day anniversary
of the Closing Date, the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its Common
Stock or Common Stock Equivalents. Notwithstanding the foregoing, in no event
shall this Section 4.9 prohibit the Company from issuing Excluded Securities.

 

22



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by the Purchaser by written
notice to the Company, if the Closing has not been consummated on or before
October 13, 2011, in which case this Agreement shall be of no further force and
effect; provided, however, that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

5.3 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, the Registration Statement and the Prospectus, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Units (or securities comprising
the Units), provided that such transferee agrees in writing to be bound, with
respect to the transferred Units, by the provisions of this Agreement that apply
to the “Purchaser.”

 

23



--------------------------------------------------------------------------------

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and the
Purchaser Parties (with respect to Section 4.4) and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

24



--------------------------------------------------------------------------------

5.12 Replacement of Certificates. If any certificate evidencing the shares of
Common Stock issued or issuable hereunder is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate, but only upon receipt
of evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity or security, if requested.
The applicant for a new certificate under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement certificates.

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

5.14 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices and shares of Common Stock in this Agreement
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement.

5.15 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

5.16 Survival of Representations, Warranties and Agreements. All representations
and warranties made by the Company and the Purchaser herein will survive the
execution of this Agreement, the Closing and the delivery to the Purchaser of
the Units being purchased and the payment therefor until the first anniversary
of the Closing Date. All covenants and other agreements set forth in this
Agreement shall survive the Closing for the respective periods set forth therein
and if no such period is specified until the first anniversary of the Closing
Date. Notwithstanding anything to the contrary contained herein, Sections 4.1,
4.4, and 5.5 shall survive for the applicable statute of limitations.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

AUTHENTIDATE HOLDING CORP.    

Address for Notice:

Connell Corporate Center

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attn: President

By:  

 

    Fax:   Name:       Title:    

With a copy to (which shall not constitute notice):

Becker & Poliakoff, LLP

45 Broadway

11th Floor

New York, NY 10006

Attn: Michael Goldstein

Fax: 212-557-0295

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

26



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

Address for Notice of Purchaser:  

Address for Delivery of certificated Securities for Purchaser (if not same as
address for notice):

Information for Delivery of uncertificated Securities by DWAC:

 

Account Number:  

 

Account Name:  

 

DTC Number:  

 

Subscription Amount: $                                 

Units:                                 

EIN Number:

¨ Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause
(i) above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

27